


EXHIBIT 10.2

SECOND MODIFICATION OF MODIFIED SECURED PROMISSORY NOTE

     THIS SECOND MODIFICATION OF MODIFIED SECURED PROMISSORY NOTE (this “ Second
Modification ”) dated as of December 17, 2009, is made by and among IPRINT
TECHNOLOGIES, LLC, a Delaware limited liability company (" Maker "), MTS
PARTNERS, INC. (fka iPRINT TECHNOLOGIES, INC.), a California corporation ("
Payee "), AMERICAN TONERSERV CORP., a Delaware corporation (" ATS "), and
certain other parties.

RECITALS

A. The Maker, Payee, and ATS are parties to that certain SECURED CONTINGENT
PROMISSORY NOTE NO. 1 AND A SECURED CONTINGENT PROMISSORY NOTE NO. 2, dated
October 31, 2008, which were combined into a MODIFIED SECURED PROMISSORY NOTE,
dated February 28, 2009 in accordance with the MODIFICATION OF SECURED
CONTINGENT PROMISSORY NOTE NO. 1, SECURED CONTINGENT PROMISSORY NOTE NO. 2 AND
SECURED CONVERTIBLE CONTINGENT PROMISSORY NOTE, dated February 16, 2009, and
MODIFICATION OF MODIFIED SECURED PROMISSORY NOTE, dated November 16, 2009
(collectively, the “ Modified Note”)

B. The Maker, Payee and ATS desire to amend the Modified Note in accordance with
this Second Modification.

     NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, the parties agree as follows:

     1. Definitions . Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Modified Note.

     2. Amendment to Section 4(a) . Section 4(a) of the Modified Note, entitled
“Scheduled Payments” is hereby amended and modified in its entirety to read:

     “All payments or partial payments, to the extent that cash is available to
either Maker or ATS, must be paid under the Modified Note per the Additional
Note Schedule Payment Schedule (Exhibit C-8 of the Modification of Modified
Secured Promissory Note). Notwithstanding the unavailability of cash, the
Modified Note shall be paid as follows: (i) a payment of Three Hundred Fifty
Thousand Dollars ($350,000) shall be made on January 15, 2010, and (ii) the
entire unpaid principal balance and all accrued interest under this Modified
Note shall be due and payable at the close of business of Payee on February 15,
2010.”

1

--------------------------------------------------------------------------------




     3. Amendment to Section 5. Section 5 of the Modified Note entitled “Late
Charge” is hereby amended and modified in its entirety to read as follows:

     “If any payment of principal or interest under this Note shall not be made
after the issuance of written notice that such payment is due, a late charge of
five percent (5%) of the overdue amount will be charged by Payee. Such late
charge is in addition to the interest that shall continue to accrue, which
additional interest shall be paid with the late charge. The late charge
represents a reasonable sum considering all of the circumstances existing on the
date of this Note and represents a fair and reasonable estimate of the costs
sustained and the frustration suffered by Payee due to the failure of Maker to
make timely payments. Maker further agrees that proof of actual damages would be
costly or inconvenient. Such late charge shall be immediately due and payable
and shall be paid without prejudice to the right of Payee to collect any other
amounts to be paid or to declare a default under this Note, or from exercising
any of the other rights and remedies of Payee.”

     4. Amendment to Section 9(a) . Section 9(a) of the Modified Note entitled
“Nonpayment” is hereby amended and modified in its entirety to read as follows:

“Maker fails to make a payment due under this Note.”

     5. Except as expressly amended hereby, the Modified Note shall remain
unchanged. The Modified Note, as amended hereby, shall remain in full force and
effect. From and after the date of this Second Modification, references to the
Modified Note shall be deemed to refer to the Modified Note as amended hereby.
All other terms and conditions of the Modified Note not specifically modified
hereby are incorporated herein and shall remain in full force and effect.

     6. This Second Modification may be executed in any number of counterparts,
each of which shall be deemed to be one and the same instrument. The exchange of
copies of this Modification and of signature pages by facsimile or other
electronic transmission shall constitute effective execution and delivery of
this Second Modification as to the parties and may be used in lieu of the
original Modification for all purposes. Signatures of the parties transmitted by
facsimile or other electronic means shall be deemed to be their original
signatures for all purposes.

[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Second Modification of
Modified Secured Promissory Note as of the date first set forth above.

MAKER:    iPRINT TECHNOLOGIES, LLC,   a Delaware limited liability company     
By:  AMERICAN TONERSERV                      CORP. ,                a Delaware
corporation  Its:  Managing Member      By:  /s/ Chuck Mache    Chuck Mache 
Its:  President and CEO      ATS:      AMERICAN TONERSERV CORP. ,     a Delaware
corporation    By:  /s/ Chuck Mache    Chuck Mache,  Its:  President and CEO   
PAYEE:    MTS PARTNERS, INC. (fka iPRINT  TECHNOLOGIES, INC. ),   a California
corporation      By:  /s/ Chad Solter    Chad Solter  Its:  President and
Secretary 


3

--------------------------------------------------------------------------------

